Citation Nr: 0709760	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-32 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
disabling for residuals of chorioretinitis, bilateral.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to August 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2003 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in St. 
Petersburg, Florida, which in part denied a rating in excess 
of 30 percent disabling for bilateral chorioretinitis.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in December 2006.  A transcript of 
this hearing is associated with the claims folder. 

In the December 2006 hearing, the representative has raised a 
previously denied claim for entitlement to special monthly 
compensation for housebound benefits and also based on loss 
of eyesight.  This matter is referred to the RO for further 
consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ).  VA will notify the appellant if further action is 
required.


REMAND

Upon review of the evidence the Board finds that a remand is 
necessary.  The Board notes that there appears to be a 
discrepancy with the findings from the VA examination in 
December 2004, in which the examiner opined that the veteran 
was not legally blind, with a right eye visual acuity of 
20/50 and of left eye at or near 20/30.  This is in conflict 
with VA treatment records from February 2003 and as recently 
as January 2007 indicating that the veteran suffers from 
total blindness.  The VA records suggest that his total 
blindness is based on constricted visual fields.  Further 
complicating this matter is evidence in the VA treatment 
records indicating that the veteran is suffering from 
progressive macular degeneration.  The RO is noted to have 
based its denial in part on evidence that age related 
pathology, rather than his service-connected chorioretinitis 
is causing his blindness.  The December 2004 VA examination 
fails to adequately address this question.  

On the occasion of the December 2006 hearing, the veteran 
testified that his eyesight has progressively worsened and 
that he also has eye pain.  His representative stated that 
there are conflicting diagnoses affecting the eyes that need 
to be reconciled.  Furthermore the veteran has requested in a 
January 2007 written statement that the VA obtain VA medical 
records from Fort Myers Clinic, in Florida from December 2006 
to the present.  Although he has submitted additional medical 
evidence including some VA records, it is unclear whether 
these records submitted are the complete VA treatment records 
for his eye problems from this period.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice pursuant to Dingess, supra.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an earlier effective date, if 
an increased rating is granted, as 
outlined by the Court in Dingess, supra, 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting the issue on 
appeal.  

2.  The AOJ should obtain the veteran's 
medical records from the VA Medical 
Center(s) in Fort Meyers, Florida for any 
treatment for his eye problems from 
December 2006 to the present.  If the 
above-mentioned records are not 
available, that fact should be entered in 
the claims file.

3.  After the completion of the above, 
the AOJ should schedule the veteran for a 
VA examination by an appropriate 
specialist to determine the current 
nature and severity of the service-
connected bilateral eye disability.  
Specifically, the examiner should be 
asked to review the evidence of record 
and determine whether or not the veteran 
has a visual field deficit due to this 
service-connected disorder and if so, the 
extent of such deficit.  The claims file 
should be made available to each examiner 
for review of the pertinent evidence 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  All symptoms which are 
reasonably attributable to the service-
connected bilateral eye disorder should 
be set forth.  If other eye/vision 
disorders are shown besides bilateral 
chorioretinitis, the examiner should 
provide a diagnosis and state an opinion 
as to the extent of vision loss caused by 
these other disorders.  If the service 
connected bilateral chorioretinitis is 
aggravating any nonservice-connected 
vision loss, this should also be stated.  
If the examiner is unable to separate the 
extent of vision loss caused by any non-
service connected disorder from the 
service-connected chorioretinitis 
disability, he or she should so state.  
The examiner should integrate and 
reconcile any previous findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's bilateral eye disability.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests should be accomplished to 
include best-corrected central visual 
acuity at near and far by the Snellen 
method, or its equivalent; i.e., Jaeger 
or Print, to be used together with fields 
of vision with accurate plotting of any 
scotoma.  The examiner should conduct 
Goldman-Bowl Perimeter visual fielding 
testing, to include a report of 
contraction of visual fields at the 
following eight meridians in each of the 
veteran's eyes: temporally, down 
temporally, down, down nasally, nasally, 
up nasally, up, and up temporally.  The 
examiner should then compute the average 
concentric contraction of visual field 
for each of the veteran's eyes.  Such 
information, when obtained, should be 
made a part of the veteran's claims 
folder.  All results including grid 
measurements of any visual field loss 
should be added to the file.  The 
examination report should be in a legible 
form and reflect review of pertinent 
material in the claims folder.  

4.  Thereafter, the AOJ should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



